Case 1:18-cv-01262-CMH-TCB Document 2 Filed 10/05/18 Page 1 of 3 PageID# 35



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 SECURITIES AND EXCHANGE COMMISSION                           )
                                                              )
                               Plaintiff,                     )
                                                              )
 v.                                                           )
                                                              )
 TODD ELLIOTT HITT,                                           )
 KIDDAR CAPITAL LLC, and                                      )
 KIDDAR GROUP HOLDINGS, INC.,                                 )
                                                              )
                               Defendants,                    )   CIVIL NO. 1:18-cv-01262
                                                              )
 and                                                          )
                                                              )
 KIDDAR HERNDON STATION LLC,                                  )
 KIDDAR HOMEBUILDING FUND I LLC,                              )
 MELBOURNE RETREAT LLC,                                       )
 KIDDAR MASS AVE LLC,                                         )
 KIDDAR RIDGEVIEW LLC,                                        )
 ESA EMERSON LLC,                                             )
 ESA HIGHWOOD LLC, and                                        )
 KIDDAR AQ LLC a/k/a KIDDAR AQUICORE LLC,                     )
                                                              )
                               Relief Defendants.             )
                                                              )

      PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF PARTIAL JUDGMENTS

                                            Hearing Waived

        Plaintiff Securities and Exchange Commission hereby moves the Court for entry of partial

judgment as to Defendants Todd Elliott Hitt, Kiddar Capital LLC and Kiddar Group Holdings,

Inc., and as to Relief Defendants Relief Defendants Kiddar Homebuilding Fund I LLC; Melbourne

Retreat LLC; Kiddar Mass Ave LLC; Kiddar Ridgeview LLC; ESA Emerson LLC; ESA Highwood

LLC; and Kiddar AQ LLC a/k/a Kiddar Aquicore LLC.




                                                 -1-
Case 1:18-cv-01262-CMH-TCB Document 2 Filed 10/05/18 Page 2 of 3 PageID# 36



       In connection with the Motion, the SEC files the attached Consents executed by each of

the Defendants and Relief Defendants identified above, as well as the attached proposed

Judgments. As noted, each of the Defendants and Relief Defendants has consented to entry of

the Judgments, and this Motion therefore is unopposed and a hearing is waived.

       Accordingly, the SEC respectfully requests entry of the Judgments.


DATED: October 5, 2018                        Respectfully submitted,

                                              SECURITIES AND EXCHANGE COMMISSION

                                              By:    /s/ Nicholas C. Margida
                                                     Nicholas C. Margida (VSB No. 73176)
                                                     Sarah Hall (VSB No. 71084)

                                                     Securities and Exchange Commission
                                                     100 F Street NE
                                                     Washington, DC 20549
                                                     Telephone: (202) 551-8504 (Margida)
                                                     Fax: (202) 772-9282
                                                     Email: margidan@sec.gov
                                                            halls@sec.gov

                                                     Attorneys for Plaintiff


Of Counsel:

Patrick R. Costello (application for admission pro hac vice filed concurrently)
Securities and Exchange Commission
100 F Street NE
Washington, DC 20549




                                               -2-
Case 1:18-cv-01262-CMH-TCB Document 2 Filed 10/05/18 Page 3 of 3 PageID# 37




                                CERTIFICATE OF SERVICE

       I certify that on October 5, 2018, I caused to be served the foregoing PLAINTIFF’S

UNOPPOSED MOTION FOR ENTRY OF PARTIAL JUDGMENTS either by (i) using the

CM/ECF system, which will send notification of such filing to counsel for Defendants at the

following addresses; or (ii) sending via electronic mail to those counsel not yet registered on the

CM/ECF system at the following addresses:


       David Schertler
       Danny C. Onorato
       Hilary Holt LoCicero
       Schertler & Onorato, LLP
       901 New York Avenue, N.W., Suite 500
       Washington, DC 20001
       Dschertler@schertlerlaw.com
       Donorato@schertlerlaw.com
       HLoCicero@schertlerlaw.com

       Counsel for Defendants and for Relief Defendants Kiddar Homebuilding Fund I LLC;
       Melbourne Retreat LLC; Kiddar Mass Ave LLC; Kiddar Ridgeview LLC; ESA Emerson
       LLC; ESA Highwood LLC; and Kiddar AQ LLC a/k/a Kiddar Aquicore LLC

       Counsel for Defendant Todd Elliott Hitt in his capacity as registered agent for Relief
       Defendant Kiddar Herndon Station LLC



                                                            /s/ Nicholas C. Margida
                                                            Nicholas C. Margida
